Mercure, J. P., Crew III, Spain, Carpinello and Lahtinen, JJ.,
concur. Ordered that the stay of respondent’s suspension is hereby vacated, effective 30 days from the date of this decision; and it is further ordered that respondent is suspended from practice, effective 30 days from the date of this decision, and until further order of this Court; and it is further ordered that respondent, for the period of his suspension, is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of suspended attorneys; and it is further ordered that, upon any application for reinstatement, respondent shall make the showing required by this Court’s rules (see, 22 NYCRR 806.12 [b]).